Citation Nr: 0109890	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  99-11 487A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a retroactive award of educational assistance 
benefits pursuant to chapter 35, title 38, United States 
Code, for enrollment between August 1993 and May 1996.






ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The record reflects that the veteran served on active duty 
from November 1962 to November 1982.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1997 decision of the Atlanta, 
Georgia, Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDINGS OF FACT

1.  The appellant is the current spouse of the veteran.

2.  By rating decision issued in February 1997, the veteran 
was awarded permanent and total disability and basic 
eligibility for chapter 35 benefits effective from May 9, 
1990.

3.  The appellant received an undergraduate degree from the 
College of Charleston in May 1996; her final period of 
enrollment at this institution was from January 11, 1996 to 
May 4, 1996.

4.  The appellant's formal claim for educational assistance 
benefits (VA Form 22-5490, Application for Survivors' and 
Dependents' Educational Assistance) was received by VA on 
April 7, 1997.



CONCLUSION OF LAW

The requirements for a retroactive award of educational 
assistance benefits under chapter 35, title 38, United States 
Code, from April 7, 1996 to May 4, 1996, but for no other 
period prior to April 7, 1996, have been met.  38 U.S.C.A. 
§§ 3500, 3512 (West 1991); 38 C.F.R. § 21.4131(d)(1) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Basic eligibility for educational assistance benefits under 
chapter 35, title 38, United States Code, may be established 
in several ways, including being a spouse of a veteran who 
has a total disability rating, permanent in nature, resulting 
from a service-connected disability.  See 38 U.S.C.A. 
§ 3501(a)(1)(D) (West 1991); 38 C.F.R. § 21.3021(a)(3)(i) 
(2000).

By rating decision in February 1997, the RO awarded the 
veteran a total and permanent disability evaluation effective 
from May 9, 1990.  By virtue of this rating decision, basic 
eligibility for chapter 35 benefits was established, also 
effective from May 9, 1990.  However, the issue in this case 
is not whether the appellant is basically eligible for 
chapter 35 benefits.  Instead, the issue that must be decided 
is what is the proper commencing date for any award to her of 
chapter 35 educational assistance benefits.

The Board observes that during the pendency of this appeal, 
effective June 3, 1999, substantive changes were made to the 
criteria for establishing commencing dates of an award of 
chapter 35 educational assistance benefits.  See 64 Fed. Reg. 
23769- 23773 (May 4, 1999).  Where the law or regulation 
changes after a claim has been filed or reopened, but before 
the appeal process has been concluded, the version most 
favorable to the claimant will apply.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Because the RO did not 
apply the changes in the regulations, the Board has 
considered whether the appellant would be prejudiced if the 
Board proceeded with appellate review of the claim, without 
RO consideration of her claim under both versions of the 
regulations.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
However, the Board finds that as the current version of the 
regulations are more favorable to the appellant's case, no 
prejudice is shown by proceeding with a disposition of this 
appeal.

According to the former criteria governing the payment of 
chapter 35 benefits, the commencing date of an award of 
educational assistance allowance was the latest of the 
following dates: (1) the date certified by school or 
establishment under paragraph (b) or (c) of this section; (2) 
the date one year prior to the date of receipt of the 
application or enrollment certification, whichever is later; 
and (3) the later of the effective date of the approval of 
the course, or one year before the date VA receives the 
approval notice.  38 C.F.R. § 21.4131(a) (1998).  In summary, 
the regulations prior to June 3, 1999, prohibited an award of 
educational assistance for any period earlier than one year 
prior to the date of receipt of the application or enrollment 
certification, whichever was received later.  See id.

According to the revised criteria, the commencing date of a 
first-time award of educational assistance allowance for an 
individual eligible under chapter 35 will be the latest of 
the following dates: (i) the beginning date of eligibility as 
determined by, in this case, 38 C.F.R. 21.3046(a) (either the 
effective date of the rating, the date of notification of the 
rating, or any date in between as chosen by the eligible 
spouse); (ii) one year before the date of claim; (iii) the 
date the educational institution certifies under paragraph 
(b) or (c) of this section; and (iv) the later of the 
effective date of the approval of the course, or one year 
before the date VA receives the approval notice.  38 C.F.R. 
§ 21.4131(d)(1) (2000), as amended, 64 Fed. Reg. 23772.  As 
the course approval and certification are not at issue in 
this appeal, the significant dates to examine are the date 
one year prior to the date of receipt of the claim and the 
appellant's beginning date of eligibility.

If any retroactive benefits are payable, VA will pay 
educational assistance at the monthly rates specified in 
§ 21.3131 (subject to the reductions required by § 21.3132) 
while the eligible person was pursuing an approved program of 
education or training.  See 38 C.F.R. § 21.3130(b) (2000).

Review of the record discloses that the appellant filed her 
original VA Form 22-5490, Application for Survivors' And 
Dependents' Educational Assistance, in April 1997.  The 
record also discloses that in September 1998, the RO received 
two VA Form 22-1999, Enrollment Certification, which 
certified that the appellant had attended the Trident 
Technical College (in Charleston, South Carolina) from August 
22, 1992 to December 17, 1992, and from November 1, 1993 to 
May 4, 1993, and which certified that she had attended the 
College of Charleston from August 23 to December 11, 1993, 
from January 3, 1993 to May 2, 1994, from August 22, 1994 to 
December 13, 1994, from January 11, 1995 to May 6, 1995, from 
August 23, 1995 to December 12, 1995, and from January 11, 
1996 to May 4, 1996.

In the present case, the appellant contends that fairness 
dictates that she be awarded retroactive chapter 35 
educational assistance benefits for the six semesters she was 
enrolled at the College of Charleston between August 1993 and 
May 1996.  She believes that the RO should grant retroactive 
benefits for these enrollment periods because such periods 
fell within the established effective date for the veteran's 
award of a permanent total disability rating and chapter 35 
eligibility (May 9, 1990).  Alternatively, she argues that a 
minimum, she should receive a retroactive payment of chapter 
35 benefits for the Spring 1996 semester as she filed her 
claim within a year (April 1997) of her completion of that 
final semester (May 1996).

In response to the appellant's arguments, the Board first 
points out that pursuant to the enabling statute, the 
"educational program extended to . . . spouses of veterans 
with a service-connected total disability permanent in nature 
is for the purpose of assisting them in preparing to support 
themselves and their families at a standard of living level 
which the veteran, but for the veteran's death or service 
disability, could have expected to provide for the veteran's 
family."  38 U.S.C.A. § 3500 (West 1991).  In Erspamer v. 
Brown, the United States Court of Appeals for Veterans Claims 
(the Court) indicated that the intent of that statue was 
clear on its face.  Erspamer v. Brown, 9 Vet. App. 507, 509-
510 (1996).  In that case, the appellant, the veteran's son, 
sought educational assistance under chapter 35 for a law 
school education that he had completed several years prior to 
the RO granting service connection for the cause of the 
veteran's death.  The appellant in Erspamer was older than 31 
when he filed his application for educational assistance 
benefits; however, he argued that he was under the age of 26 
when his father died, and he filed his claim within one year 
of the determination that his father's death was service-
connected.  He indicated that if not for the RO's delay in 
granting service connection for the cause of his father's 
death, that he would have been entitled to educational 
assistance.  The Court rejected the appellant's arguments, 
holding that there was simply no legal basis to award 
educational assistance benefits many years after the period 
of eligibility, and to hold otherwise would conflict with the 
express intent of chapter 35.  Id.

While the facts of Erspamer are different from those here, 
the Court's holding in that case is instructive as to the 
question of entitlement to a retroactive award of chapter 35 
benefits where a program of education was pursued more than a 
year prior to the filing of a claim for such benefits.  In 
this case, the appellant seeks payment of any retroactive 
chapter 35 benefits for the time she was enrolled at the 
College of Charleston in an undergraduate degree program 
between August 1993 and May 1996.  However, prior to June 3, 
1999, the commencing date of an award of educational 
assistance benefits could not begin earlier than one year 
prior to the date of receipt of the application or enrollment 
certification, whichever was later.  Because the enrollment 
certification was not received until September 1998, or later 
in time compared to receipt of the appellant's claim (April 
1997), the earliest date that an award of educational 
assistance benefits could commence under the regulations in 
effect prior to June 3, 1999, would be one year prior to 
receipt of the enrollment certification, or in September 
1997, which was more than a year after she finished her 
undergraduate degree studies at the College of Charleston.

However, under the regulations in effect after June 3, 1999, 
the receipt of the enrollment certification is no longer 
controlling, and as a result, application of these revised 
regulations produces a result that is partially favorable to 
the appellant's claim.  In this case, the latest of the 
potentially relevant commencing dates for an award of 
educational assistance under section 21.4131(d)(1) would be 
one year prior to the date of claim (April 7, 1996) versus 
the beginning date of eligibility (May 9, 1990), and hence, 
she is legally entitled under the revised regulations to a 
retroactive payment of chapter 35 benefits for the period 
from April 7, 1996 to May 4, 1996.  As to issue of whether 
the appellant is entitled to a retroactive award of chapter 
35 benefits prior to April 7, 1996, there is no evidence that 
her education was in any way "impeded" or "interrupted" by 
VA's delay in granting a permanent and total disability 
rating to her husband, nor is there any evidence that the 
appellant completed her schooling with the intent that VA 
would reimburse her for tuition.  38 U.S.C.A. § 3500; 
Erspamer, 9 Vet. App. at 509.

In view of the foregoing, the Board concludes that there is a 
legal basis to reimburse the appellant for educational 
expenses incurred between April 7, 1996 and May 4, 1996, but 
for no other such expenses prior to April 7, 1996.



ORDER

The appellant is entitled to a retroactive award of 
educational assistance benefits pursuant to chapter 35, title 
38, United States Code, for the period April 7, 1996 to May 
4, 1996.



		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals


 

